This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1550

                                 State of Minnesota,
                                      Appellant,

                                         vs.

                               Stephanie Evon Glover,
                                    Respondent.

                                Filed March 16, 2015
                                      Reversed
                                   Johnson, Judge

                           Hennepin County District Court
                             File No. 27-CR-13-42196

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Susan L. Segal, Minneapolis City Attorney, Zenaida Chico, Assistant City Attorney,
Minneapolis, Minnesota (for appellant)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota; and

Matthew J. Mankey, Special Assistant Public Defender, Golden Valley, Minnesota (for
respondent)

      Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and

Larkin, Judge.
                        UNPUBLISHED OPINION

JOHNSON, Judge

      Stephanie Evon Glover is charged with fourth-degree driving while impaired.

Evidence of her impairment was obtained after a police officer stopped her vehicle on

suspicion of a window-tint violation. The district court granted Glover’s motion to

suppress the evidence obtained during the stop. The state appeals the pre-trial ruling.

We conclude that the district court erred by concluding that the officer did not have a

reasonable, articulable suspicion that Glover committed a violation of the window-tint

statute. Therefore, we reverse.

                                        FACTS

      On the evening of December 27, 2013, at 10:41 p.m., police officer Matthew

Olson was stopped at a stoplight in the westbound lane of Dowling Avenue North in

Minneapolis, on the overpass above interstate highway 94. While stopped there, he saw

an oncoming car turn right and go down the ramp that leads to southbound I-94. As the

car drove in front of him, Officer Olson observed that “the window tint on the vehicle

was too dark.” Officer Olson followed the vehicle down the ramp onto I-94 and activated

his squad car’s lights to stop the vehicle. After the vehicle pulled over to the shoulder,

Officer Olson approached the vehicle to speak with the driver, Glover. Officer Olson

arrested Glover on suspicion of driving while impaired (DWI).

      The state charged Glover with fourth-degree DWI. See Minn. Stat. §§ 169A.20,

subd. 1(5), 169A.27, subd. 1 (2012). In April 2014, Glover moved to suppress the

evidence obtained during the stop on the ground that Officer Olson did not have a


                                            2
reasonable, articulable suspicion to justify the stop. In August 2014, the district court

conducted an evidentiary hearing at which Officer Olson testified for the state and Glover

testified on her own behalf. At the conclusion of the hearing, the district court orally

granted Glover’s motion and suppressed all evidence obtained during the stop. The state

requested a written ruling on the motion, which the district court filed seven days later.

See Minn. R. Crim. P. 11.07. The state appeals.

                                      DECISION

       The state argues that the district court erred by granting Glover’s motion to

suppress evidence. The state contends that Officer Olson had a legitimate reason to stop

Glover’s vehicle based on his reasonable suspicion that the vehicle was in violation of the

state statute regulating tinted windows. If the state appeals from a pre-trial order, “the

state must clearly and unequivocally show . . . that the trial court’s order will have a

critical impact on the state’s ability to prosecute the defendant successfully.” State v.

Barrett, 694 N.W.2d 783, 787 (Minn. 2005) (quotations omitted). Glover concedes that

the district court’s suppression order has a critical impact on the prosecution.

       The Fourth Amendment to the United States Constitution guarantees the “right of

the people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV; see also Minn. Const. art. I, § 10. The

Fourth Amendment also protects the right of the people to be secure in their motor

vehicles. See State v. Britton, 604 N.W.2d 84, 87 (Minn. 2000). As a general rule, a law-

enforcement officer may not seize a person traveling in a vehicle without probable cause.

State v. Flowers, 734 N.W.2d 239, 248 (Minn. 2007).


                                              3
       A law-enforcement officer may, however, “‘consistent with the Fourth

Amendment, conduct a brief, investigatory stop’” of a motor vehicle if “‘the officer has a

reasonable, articulable suspicion that criminal activity is afoot.’” State v. Timberlake,

744 N.W.2d 390, 393 (Minn. 2008) (quoting Illinois v. Wardlow, 528 U.S. 119, 123, 120
S. Ct. 673, 675 (2000) (citing Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884-85

(1968))). A reasonable suspicion exists if, “in justifying the particular intrusion the

police officer [is] able to point to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion.” Terry, 392 U.S.

at 21, 88 S. Ct. at 1880. The reasonable-suspicion standard is not high, but the suspicion

must be “something more than an unarticulated hunch,” State v. Davis, 732 N.W.2d 173,

182 (Minn. 2007) (quotation omitted), and more than an “inchoate and unparticularized

suspicion,” Timberlake, 744 N.W.2d at 393 (quotation omitted). An officer “must be

able to point to something that objectively supports the suspicion at issue.” Davis, 732
N.W.2d at 182 (quotation omitted); see also Terry, 392 N.W.2d at 22, 88 S. Ct. at 1880.

Even the commission of a minor traffic violation can provide the necessary reasonable

suspicion for a traffic stop. See State v. George, 557 N.W.2d 575, 578 (Minn. 1997);

Berge v. Commissioner of Public Safety, 374 N.W.2d 730, 732-33 (Minn. 1985).

       When analyzing whether a stop is justified, a district court should consider “the

totality of the circumstances and acknowledge that trained law enforcement officers are

permitted to make inferences and deductions that would be beyond the competence of an

untrained person.” State v. Richardson, 622 N.W.2d 823, 825 (Minn. 2001). A district

court must be “deferential to police officer training and experience and recognize that a


                                              4
trained officer can properly act on suspicion that would elude an untrained eye.” Britton,
604 N.W.2d at 88-89. This court applies a de novo standard of review to a district court’s

determination as to whether a law-enforcement officer had reasonable suspicion to

initiate a traffic stop. Id. at 87.

       In this case, Officer Olson testified that, before stopping Glover, he had measured

the tint on “hundreds” of vehicle windows. He testified that, as Glover’s vehicle passed

in front of him, he saw the side windows of the car and estimated their tint to be

approximately 35%. After he arrested Glover but before her car was towed away, Officer

Olson measured the window tint with a tint-meter, which electronically measures the

light transmittance of glass. Officer Olson’s tint-meter confirmed his suspicion of a

statutory violation by indicating a tint on the driver’s side window of 39%, which is 8%

darker than the darkest permissible tint of 31%. See Minn. Stat. § 169.71, subd. 4(a)(3)

(2012).

       The district court concluded that the facts known to Officer Olson did not rise to

the level of reasonable suspicion required by law. In its order, the district court found

that “there was not sufficient reasonable articulable suspicion for this traffic stop.” The

district court reasoned that, because of the time of night, “it stands to reason that an 8%

difference in window tint would be undetectable when viewed for a few seconds across

the street while a vehicle is moving.” The district court also reasoned, “At most, the

officer could have a ‘hunch’ or ‘curiosity’ as to the illegal level of tint.” The district

court further reasoned that window tint is “subjective” and that “the tint level of the

window, while darker than allowed, was only slightly darker . . . , reinforcing further that


                                             5
there would be no way to know if the tint was in fact too dark until further testing

confirmed it.” The district court concluded that the “stop for a slight window tint

violation is not reasonable enough for the reasonable, articulable suspicion standard.”

       The district court’s ruling is inconsistent with Officer Olson’s testimony, which

consists of “specific and articulable facts” that establish a reasonable suspicion of a

violation of the window-tint statute. See Terry, 392 U.S. at 21, 88 S. Ct. at 1880. In light

of Officer Olson’s experience with window tints, he had “more than an unarticulated

hunch,” see Davis, 732 N.W.2d at 182 (quotation omitted), and more than an “inchoate

and unparticularized suspicion,” see Timberlake, 744 N.W.2d at 393 (quotation omitted).

The district court’s reasoning is not supported by any evidence in the record as to

whether it is possible for a trained and experienced law-enforcement officer to visually

detect a window-tint violation in a passing car.         The district court’s reasoning is

inconsistent with the caselaw that requires deference to “police officer training and

experience” and an acknowledgment that “a trained officer can properly act on suspicion

that would elude an untrained eye.” See Britton, 604 N.W.2d at 88-89. Furthermore, the

district court’s reasoning is inconsistent with the concept of reasonable suspicion, which

is “less demanding than the standard for probable cause” and requires only “a minimal

level of objective justification for making the stop.” See State v. Diede, 795 N.W.2d 836,

843 (Minn. 2011) (quotations omitted).

       Suppression might have been appropriate if the district court had found that

Officer Olson was not credible, but the district court did not so find. In fact, the district

court declined an opportunity to rest its ruling on a lack of credibility. Near the end of


                                             6
the suppression hearing, the prosecutor asked the district court whether the district court

had determined that Officer Olson is not credible. The district court did not state that

Officer Olson’s testimony about his reason for stopping Glover is not credible; instead,

the district court replied that Officer Olson “may not have been able to recollect the facts

of that night.”    But the district court’s order relies extensively on Officer Olson’s

testimony and specifically notes only one inconsistency between Officer Olson’s

testimony and Glover’s testimony, which concerns a minor detail occurring after Officer

Olson stopped Glover.

       In light of the record, we are unable to infer that the district court found Officer

Olson’s testimony concerning the reason for the stop to be not credible. As a general

matter, this court does not make credibility determinations because this court does not

make findings of fact on appeal and because credibility is a matter for which the district

courts are especially well suited. See Fletcher v. St. Paul Pioneer Press, 589 N.W.2d 96,

102 (Minn. 1999); State v. Jones, 566 N.W.2d 317, 325 (Minn. 1997). We occasionally

have recognized an implied finding of credibility or lack of credibility in a district court’s

ruling, but only in cases in which there was conflicting testimony from two or more

witnesses and in which the district court’s legal reasoning obviously is based on the

testimony of one witness but not another. See, e.g., Umphlett v. Commissioner of Pub.

Safety, 533 N.W.2d 636, 639 (Minn. App. 1995), review denied (Minn. Aug. 30, 1995);

Thuma v. Kroschel, 506 N.W.2d 14, 17-19 (Minn. App. 1993), review denied (Minn.

Dec. 14, 1993).     In this case, however, Officer Olson provided the only testimony

relevant to the reason for the stop, and the basis for the district court’s decision is unclear.


                                               7
In light of the record and the district court’s rationale, we cannot imply a finding that

Officer Olson was not credible. See State v. Kvam, 336 N.W.2d 525, 529 (Minn. 1983)

(declining to imply finding of lack of credibility in light of officer’s undisputed

testimony). In the absence of a finding of lack of credibility, we assume the truth of

Officer Olson’s testimony, which clearly expresses a reasonable, articulable suspicion of

a violation of the window-tint statute.

       In sum, the district court erred by granting Glover’s motion to suppress evidence.

       Reversed.




                                            8